Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133819(60) (62)                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  MICHIGAN FEDERATION OF TEACHERS
  and SCHOOL RELATED PERSONNEL, AFT,
  AFL-CIO,
            Plaintiff-Appellee,
                                                                    SC: 133819
  v                                                                 COA: 258666
                                                                    Washtenaw CC: 04-000314-CZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellant.
  _______________________________________


         On order of the Chief Justice, the motion by defendant-appellant for extension to
  December 14, 2007 of the time for filing its brief on appeal is GRANTED. The motion
  by Michigan State University and others for leave to file a brief amicus curiae in this case
  is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2008                    _________________________________________
                                                                               Clerk